Citation Nr: 1009807	
Decision Date: 03/15/10    Archive Date: 03/24/10

DOCKET NO.  05-29 770	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for pulmonary disease, 
including chronic obstructive pulmonary disease, bronchitis, 
and residuals of pneumonia.


REPRESENTATION

Veteran  represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel




INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
January 1958 to February 1962.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in March 2005 of a Department 
of Veterans Affairs (VA) Regional Office (RO). 

In April 2008, the Board remanded the claims for additional 
development.  As the requested development has been 
completed, no further action to ensure compliance with the 
remand directive is required.  Stegall v. West, 11 Vet. App. 
268 (1998).  

The claim of service connection for pulmonary disease, 
including chronic obstructive pulmonary disease, bronchitis, 
and residuals of pneumonia, is REMANDED to the RO via the 
Appeals Management Center in Washington, DC.  


FINDING OF FACT

Tinnitus had onset in service.


CONCLUSION OF LAW

Tinnitus was incurred in service.  38 U.S.C.A. § 1131, 
5107(b)(West 2002); 38 C.F.R. § 3.303 (2009).



The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.  

On the claim of service connection for tinnitus, as the claim 
is granted, VCAA compliance need not be addressed. 


REASONS AND BASES FOR FINDING AND CONCLUSION

Principles of Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1131. 

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d). 

Facts 

The service records show that the Veteran served in the 
United States Marine Corps and was trained as an artilleryman 
and served in an artillery unit and in an infantry training 
regiment.  The service treatment records contain no 
complaint, finding, history, treatment, or diagnosis of 
tinnitus. 

After service, VA records show that in November 2003 the 
Veteran complained of ringing in his ear for two years.  In 
March 2004, the Veteran complained of tinnitus. 

In a statement in June 2004, the Veteran stated that during 
service and after firing exercises with 155 gun battery he 
had ringing in his ears and that after service the ringing 
had subsided, but now had returned.

On VA audiological examination in May 2009, the Veteran 
stated that tinnitus began in service after exposure to small 
arms fire and to the firing of howitzers.  He stated that 
after service for six months he had occupational exposure to 
the noise of a jack hammer.  The examiner expressed the 
opinion that tinnitus was likely caused by or related to the 
Veteran's in-service noise exposure. 

Evidentiary Standards 

VA must give due consideration to all pertinent medical and 
lay evidence in a case where a veteran is seeking service 
connection.  38 U.S.C.A. § 1154(a).  The Veteran does not 
argue and the record does not show that the claimed 
disability was the result of participation in combat with the 
enemy, and the combat provisions of 38 U.S.C.A. § 1154(b) do 
not apply.

Competency is a legal concept in determining whether medical 
or lay evidence may be considered, in other words, whether 
the evidence is admissible as distinguished from weight and 
credibility, a factual determination going to the probative 
value of the evidence, that is, does the evidence tend to 
prove a fact, once the evidence has been admitted.   Rucker 
v. Brown, 10 Vet. App. 67, 74 (1997). 

Competent lay evidence means any evidence not requiring that 
the proponent have specialized education, training, or 
experience.  Lay evidence is competent if it is provided by a 
person who has knowledge of facts or circumstances and 
conveys matters that can be observed and described by a lay 
person.  38 C.F.R. § 3.159.

Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer a medical diagnosis, statement, or 
opinion. 38 C.F.R. § 3.159.

The Board, as fact finder, must determine the probative value 
or weight of the admissible evidence.  Washington v. 
Nicholson, 19 Vet. App. 362, 369 (2005) (citing Elkins v. 
Gober, 229 F.3d 1369, 1377 (Fed.Cir.2000) ("Fact-finding in 
veterans cases is to be done by the Board")). 


Analysis

The Board finds that the Veteran had noise exposure in 
service with the firing of small arms and the firing of 
howitzers, which is consistent with his training as a Marine, 
his training and assignment as an artilleryman with a field 
artillery unit, and his assignment to an infantry training 
regiment.  The evidence also documents that the Veteran 
currently has tinnitus.  

The remaining question is whether service connection may be 
granted when the disability is first diagnosed after service, 
when all the evidence, including that pertinent to service, 
establishes that the disabilities were incurred in service.  
38 C.F.R. § 3.303(d).

Tinnitus is a condition under case law, where lay observation 
has been found to be competent as to the presence of the 
disability, that is, tinnitus is capable of lay observation.  
Charles v. Principi, 16 Vet. App. 370 (2002) (On the question 
of whether the veteran has a chronic condition since service, 
the evidence must be medical unless it relates to a condition 
as to which, under case law, lay observation is competent). 

And although the Veteran is competent to declare that he has 
tinnitus and his statements about noise exposure in service 
and about having tinnitus since service are credible, he is 
not competent to provide a medical nexus opinion between 
tinnitus and an injury, disease, or event in service. 

Where, as here, the determinative issue involves a question 
of a medical nexus or medical causation, where a lay 
assertion of medical causation is not competent evidence, 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993), competent 
medical evidence is required to substantiate the claim. 

Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer a medical opinion. 38 C.F.R. § 3.159.

On the question of a medical nexus or medical causation, on 
VA examination in May 2009, a VA audiologist, who is 
qualified through education, training, or experience to offer 
an opinion on the etiology of tinnitus, expressed the opinion 
that tinnitus was as likely caused by or related to the 
Veteran's in-service noise exposure. 

As the record contains competent and credible lay evidence of 
tinnitus during and since service and competent medical 
evidence that relates the Veteran's tinnitus to noise 
exposure in service, and as there is no evidence against the 
claim, the Board finds that the evidence establishes service 
connection for tinnitus.


ORDER

Service connection for tinnitus is granted. 


REMAND 

On the claim of service connection for pulmonary disease, 
including chronic obstructive pulmonary disease, bronchitis, 
and residuals of pneumonia, in statements in June 2004 and in 
May 2008, the Veteran identified VA records pertinent to the 
claim, which have not been obtained. 

Under 38 C.F.R. § 3.159(c), VA will make as many requests as 
are necessary to obtain relevant records from a Federal 
agency unless the records do not exist or that further 
efforts to obtain the records would be futile.  



Accordingly, this case is REMANDED for the following action: 

1.  Request the records from the 
Cleveland, Ohio, VA Medical Center from 
1959 or 1960, pertaining to treatment of 
pneumonia while the Veteran was on leave 
while on active duty.  If the records 
sought do not exist or that further 
efforts to obtain the records would be 
futile, notify the Veteran in accordance 
with 38 C.F.R. § 3.159(e). 

2.  After the development requested has 
been completed, adjudicate the claim.  If 
the benefit sought remains denied, 
furnished the Veteran and his 
representative a supplemental statement 
of the case and return the case to the 
Board. 

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2009).



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


